Case: 16-20689      Document: 00513894155         Page: 1    Date Filed: 03/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fif h Circuit
                                    No. 16-20689                                  FILED
                                  Summary Calendar                            March 2, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk


LEONARDO A. CAMPO,

                                                 Plaintiff–Appellant,

versus

BANK OF AMERICA, N.A.;
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INCORPORATED,

                                                 Defendants–Appellees.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-1091




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Leonardo Campo appeals the dismissal of claims stemming from


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20689     Document: 00513894155     Page: 2   Date Filed: 03/02/2017


                                  No. 16-20689

foreclosure proceedings on his residence. There is no error, and we affirm.

      When foreclosure proceedings began, Campo sued for an injunction, a
quiet-title judgment, and damages. In summary, he claimed that the assign-
ment of the deed of trust was invalid because of defective signing of the
instrument. He theorized also that Bank of America was not technically the
“lender” and that the deed of trust and note were required to be transferred
together. He claimed violation of the Texas Constitution because of, inter alia,
a loan in excess of the permitted value. He sought a declaratory judgment
adjudging, inter alia, that he has the property in fee simple and that the defen-
dants have no interest in it.

      The defendants moved to dismiss. The district court issued a careful and
well-reasoned twelve-page Memorandum and Opinion explaining why none of
Campo’s claims has merit. On appeal, Campo raises the same issues and adds
an argument based on Wood v. HSBC Bank USA, N.A., 505 S.W.3d 542
(Tex. 2016).

      The judgment of dismissal is AFFIRMED, essentially for the reasons
ably explained by the district court. As for the contention based on Wood,
Campo acknowledges that he could have, but did not, bring it to the attention
of the district court while his motion for new trial was pending. Even assuming
that that issue had merit, we would not address it, because we do not consider
issues raised for the first time on appeal. United States ex rel. Vavra v. Kellogg
Brown & Root, Inc., No. 15-41623, 2017 U.S. App. LEXIS 2049, at *16 (5th Cir.
Feb. 3, 2017).




                                        2